DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 09/23/2021. 
Claims 1-21 are pending.
Claims 1, 4-8, 11-15 and 18-21 are further amended. 
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments with regards to 35 USC 103, pages 9-14, claims 1, 8 and 15, filed on 09/23/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) and in further view of Freeman (US20180316577).
As to claim 1, Swift teaches a computer-implemented method, comprising: maintaining a location scatter table, (¶0142 scatter graph, maintain position information for all of the storage nodes and/or storage devices/volumes) the location scatter table indicative of updated geographical location distribution of all backups of all assets; (¶0074 updating, to indicate their locations; ¶0075 all of the node locations, updated; ¶0135 update map, between tables/partitions/replicas and the storage nodes (or storage devices/volumes). 
Although Swift teaches the method recited above, wherein Swift fails to expressly teach determining a Location Service Level Objective (SLO) associated with a first asset, the Location SLO being associated with the first asset and specifying one or more allowed geographic locations where backups of the first asset are permitted to be located stored with one or more computing devices positioned in the allowed geographic locations[AltContent: textbox ()] and determining all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices.
Devarakonda, however discloses, determining a Location Service Level Objective (SLO) associated with a first asset, (¶0043 objectives (e.g. SLAs and SLOs) to data, storage; ¶0051 service level agreement objects, goals; storage resources; ¶0075 define service level agreement attributes, service level objectives) the Location SLO being associated with the first asset and specifying one or more allowed geographic locations where backups of the first asset are permitted to be located stored with one or more computing devices positioned in the allowed geographic locations; [AltContent: textbox ()](¶0030 policies, indicate number of geographic location of backup; allow access; placement of data on devices; ¶0043 objectives (e.g. SLAs and SLOs) data, storage; ¶0053 indicate location of backup) determining all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices; ([AltContent: textbox ()]¶0030 indicate number of geographic location of backup; ¶0053 location of backup copies of data, location of a data storage resource). 
Thus given the teachings of Devarakonda it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Devarakonda and Swift for determining service level objectives for number of storage resources and their locations. One of ordinary skill in the art would be motivated to allow for a storage policy manager  that provides a set of policies for specifying data and storage QoS (Qualities of Service) (See Devarakonda para 0039)
Although the combination of Swift and Devarakonda teach the method recited above, wherein the combination of Swift and Devarakonda fail to expressly teach performing a Location SLO check for the first asset, wherein the Location SLO check passes when the all  geographic locations, where the at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices and does not fall within the allowed geographic locations.
Freeman, however discloses, performing a Location SLO check for the first asset, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location; ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) wherein the Location SLO check passes when the all  geographic locations, ([AltContent: textbox ()]¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location;¶0208 checks are passed, ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0208 snapshot store to the backup store; ¶0221 backup data, ¶0278 one or more  storage devices for storing data) fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0064 service level agreements, objective, for backup; ¶0071  storage resources  within the same data center; ¶0080 service level policy, data storage location;¶0082 storage resources geographic locations)  does not fall within the allowed geographic locations. (¶0071 storage resources within the different location; ¶0082 storage resources geographic locations; storage resources may also have different geographic locations).
Thus given the teachings of Freeman it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Freeman, Swift and Devarakonda for checking storage resources location to ensure service level objectives are in compliance with service agreement. One of ordinary skill in the art would be motivated to allow for a compliance engine for monitoring events with regarding to storage databases. (See Freeman para 0218)
As to claim 2, the combination of Swift, Devarakonda and Freeman teach the method of claim1, where Swift further teaches the method of claim 1, wherein the location scatter table comprises a main hash table and one or more asset-specific key-value tables each of which is associated with one of the assets. ([AltContent: textbox ()]¶0061 table consist of a single attribute value, hash key; ¶0140 scatter graph for the particular storage device; storage table).
As to claim 3, the combination of Swift, Devarakonda and Freeman teach the method of claim 2, where Swift further teaches The method of claim 2, wherein the main hash table is a key-value table where keys of the main hash table correspond to identifiers of assets and values of the main hash table indicate respective asset-specific key-value tables associated with the respective assets. ([AltContent: textbox ()]¶0022 storage nodes (e.g., component); ¶0056 table, to identify the particular storage devices/volumes; ¶0076 table maintained on behalf storage service partitioned using a hash of the primary key value; ¶0077 hash key component whose values used to identify a component).
As to claim 4, the combination of Swift, Devarakonda and Freeman teach the method of claim 2, where Swift further teaches The method of claim 2, wherein in each asset-specific key-value table, keys of the asset-specific key-value table correspond to geographic locations where at least one backup of the associated asset is located, and values of the asset-specific key-value table indicate numbers of backups located at the respective geographic locations. (¶0062 key values, and/or attribute, table; ¶0152 requirements of the table, identifying a particular location of a storage node or device/volume).
As to claim 7, the combination of Swift, Devarakonda and Freeman teach the method of claim 1, where Swift further teaches The method of claim 1, wherein the geographical location distribution specifies geographic regions in which the backups of all assets are stored on the one or more computing devices, wherein the computing devices are geographically distributed across the geographic regions and the geographic regions are specified, at least in part, with names of cities in which portions of the computing devices are positioned. (¶0003 replicate that data across two or more machines, often in different locations; ¶0119 storage nodes, backup; ¶0133 storage nodes/devices/located within a particular data center, availability zone, or region; ¶0142 storage node region; ¶0152 identifying storage node location).
As to claim 8, Swift teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform data storage operations, (¶0161 one or more processors  coupled to a system memory processor capable of executing instructions) the operations comprising: maintaining a location scatter table, (¶0142 scatter graph, maintain position information for all of the storage nodes and/or storage devices/volumes) the location scatter table indicative of updated geographical location distribution of all backups of all assets; (¶0074 updating, to indicate their locations; ¶0075 all of the node locations, updated; ¶0135 update map, between tables/partitions/replicas and the storage nodes (or storage devices/volumes). 
Although Swift teaches the method recited above, wherein Swift fails to expressly teach determining a Location Service Level Objective (SLO) associated with a first asset, the Location SLO being associated with the first asset specifying one or more allowed geographic locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations and determining all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices.
Devarakonda, however discloses, determining a Location Service Level Objective (SLO) associated with a first asset, (¶0043 objectives (e.g. SLAs and SLOs) to data, storage; ¶0051 service level agreement objects, goals; storage resources; ¶0075 define service level agreement attributes, service level objectives) the Location SLO being associated with the first asset specifying one or more allowed geographic locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic (¶0030 policies, indicate number of geographic location of backup; allow access; placement of data on devices; ¶0043 objectives (e.g. SLAs and SLOs) data, storage; ¶0053 indicate location of backup) determining all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices; (¶0030 indicate number of geographic location of backup; ¶0053 location of backup copies of data, location of a data storage resource). 
Thus given the teachings of Devarakonda it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Devarakonda and Swift for determining service level objectives for number of storage resources and their locations. One of ordinary skill in the art would be motivated to allow for implementing life cycle policies specify the length of time the data needs to be kept and the number of versions of the data that must be maintained that the different storage backup locations. (See Devarakonda para 0030)
Although the combination of Swift and Devarakonda teach the medium recited above, wherein the combination of Swift and Devarakonda fail to expressly teach performing a Location SLO check for the first asset, wherein the Location SLO check passes when the all geographic locations, where the at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices and does not fall within the allowed geographic locations.
Freeman, however discloses, performing a Location SLO check for the first asset, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location; ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) wherein the Location SLO check passes when the all geographic locations, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage; ¶0208 checks are passed, ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) where the at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, (¶0208 snapshot store to the backup store; ¶0221 backup data, ¶0278 one or more  storage devices for storing data) and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0064 service level agreements, objective, for backup; ¶0071  storage resources  within the same data center, ¶0082 storage resources geographic locations) does not fall within the allowed geographic locations. (¶0071 storage resources within the different location; ¶0082 storage resources geographic locations; storage resources may also have different geographic locations).
Thus given the teachings of Freeman it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Freeman, Swift and Devarakonda for checking storage resources location to ensure service level objectives are in compliance with service agreement. One of ordinary skill in the art would be motivated to allow for a backup recovery system SLA with a compliance engine to set thresholds and manage backup schedules. (See Freeman 0064)
As to claim 9, the combination of Swift, Devarakonda and Freeman teach the medium of claim 8, where Swift further teaches the non-transitory machine-readable medium of claim 8, (¶0061 table consist of a single attribute value, hash key; ¶0140 scatter graph for the particular storage device; storage table).
As to claim 10, the combination of Swift, Devarakonda and Freeman teach the medium of claim 9, where Swift further teaches the non-transitory machine-readable medium of claim 9, wherein the main hash table is a key-value table where keys of the main hash table correspond to identifiers of assets and values of the main hash table indicate respective asset-specific key-value tables associated with the respective assets. (¶0022 storage nodes (e.g., component); ¶0056 table, to identify the particular storage devices/volumes; ¶0076 table maintained on behalf storage service partitioned using a hash of the primary key value; ¶0077 hash key component whose values used to identify a component).
As to claim 11, the combination of Swift, Devarakonda and Freeman teach the medium of claim 9, where Swift further teaches The non-transitory machine-readable medium of claim 9, wherein in each asset-specific key-value table, keys of the asset-specific key-value table correspond to geographic locations where at least one backup of the associated asset is located, and values of the asset-specific key-value table indicate numbers of backups located at the respective geographic locations. (¶0062 key values, and/or attribute, table; ¶0152 requirements of the table, identifying a particular location of a storage node or device/volume).
As to claim 14, the combination of Swift, Devarakonda and Freeman teach the medium of claim 8, where Swift further teaches the non-transitory machine-readable medium of claim 8, wherein the geographical location distribution specifies geographic regions in which the backups  (¶0003 replicate that data across two or more machines, often in different locations; ¶0119 storage nodes, backup; ¶0133 storage nodes/devices/located within a particular data center, availability zone, or region; ¶0142 storage node region; ¶0152 identifying storage node location)
As to claim 15, Swift teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data storage operations, (¶0161 one or more processors 1610 coupled to a system memory processor capable of executing instructions) the operations including: maintaining a location scatter table, (¶0142 scatter graph, maintain position information for all of the storage nodes and/or storage devices/volumes) the location scatter table indicative of updated geographical location distribution of all backups of all assets; (¶0074 updating, to indicate their locations; ¶0075 all of the node locations, updated; ¶0135 update map, between tables/partitions/replicas and the storage nodes (or storage devices/volumes).
Although Swift teaches the method recited above, wherein Swift fails to expressly teach determining a Location Service Level Objective (SLO) associated with a first asset, the Location SLO being associated with the first asset and specifying one or more allowed locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations and determining all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices.
Devarakonda, however discloses, determining a Location Service Level Objective (SLO) associated with a first asset, (¶0043 objectives (e.g. SLAs and SLOs) to data, storage; ¶0051 service level agreement objects, goals; storage resources; ¶0075 define service level agreement attributes, service level objectives) the Location SLO being associated with the first asset and specifying one or more allowed locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations; (¶0030 policies, indicate number of geographic location of backup; allow access; placement of data on devices; ¶0043 objectives (e.g. SLAs and SLOs) data, storage; ¶0053 indicate location of backup) determining all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices; (¶0030 indicate number of geographic location of backup; ¶0053 location of backup copies of data, location of a data storage resource).
Thus given the teachings of Devarakonda it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Devarakonda and Swift for determining service level objectives for number of storage resources and their locations. One of ordinary skill in the art would be motivated to allow for implementing recoverability priorities policies through storage management system. (See Devarakonda para 0023)
Although the combination of Swift and Devarakonda teach the medium recited above, wherein the combination of Swift and Devarakonda fail to expressly teach performing a Location SLO check for the first asset, wherein the Location SLO check passes when the all geographic locations, where at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO,  does not fall within the allowed locations.
Freeman, however discloses, performing a Location SLO check for the first asset, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location; ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) wherein the Location SLO check passes when the all geographic locations, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage; ¶0208 checks are passed, ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) where at least one backup of the first asset is stored in one or more of the computing devices, (¶0208 snapshot store to the backup store; ¶0221 backup data, ¶0278 one or more  storage devices for storing data)   fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0064 service level agreements, objective, for backup; ¶0071 storage resources  within the same data center, ¶0080 service level policy, data storage location; ¶0082 storage resources geographic locations) does not fall within the allowed locations. (¶0071 storage resources within the different location; ¶0082 storage resources geographic locations; storage resources may also have different geographic locations).
Thus given the teachings of Freeman it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Freeman, Swift and Devarakonda for checking storage resources location to ensure (See Freeman para 0065) 
As to claim 16, the combination of Swift, Devarakonda and Freeman teach the system of claim 15, where Swift further teaches the data processing system of claim 15, wherein the location scatter table comprises a main hash table and one or more asset-specific key-value tables each of which is associated with one of the assets. (¶0061 table consist of a single attribute value, hash key; ¶0140 scatter graph for the particular storage device; storage table).
As to claim 17, the combination of Swift, Devarakonda and Freeman teach the system of claim 16, where Swift further teaches the data processing system of claim 16, wherein the main hash table is a key- value table where keys of the main hash table correspond to identifiers of assets and values of the main hash table indicate respective asset-specific key-value tables associated with the respective assets. (¶0022 storage nodes (e.g., component); ¶0056 table, to identify the particular storage devices/volumes; ¶0076 table maintained on behalf storage service partitioned using a hash of the primary key value; ¶0077 hash key component whose values used to identify a component).
As to claim 18, the combination of Swift, Devarakonda and Freeman teach the system of claim 16, where Swift further teaches The data processing system of claim 16, wherein in each asset-specific key-value table, keys of the asset-specific key-value table correspond to geographic locations where at least one backup of the associated asset is located, and values of the asset-specific key- value table indicate numbers of backups located at the respective geographic locations. (¶0062 key values, and/or attribute, table; ¶0152 requirements of the table, identifying a particular location of a storage node or device/volume).
As to claim 21, the combination of Swift, Devarakonda and Freeman teach the system of claim 15, where Swift further teaches The data processing system of claim 15, wherein the geographical location distribution specifies geographic regions in which the backups of all assets are stored on the one or more computing devices, wherein the computing devices are geographically distributed across the geographic regions and the geographic regions are specified, at least in part, with names of cities in which portions of the computing devices are positioned. (¶0003 replicate that data across two or more machines, often in different locations; ¶0119 storage nodes, backup; ¶0133 storage nodes/devices/located within a particular data center, availability zone, or region; ¶0142 storage node region; ¶0152 identifying storage node location).
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) and in further view of Freeman (US20180316577) and in further view of  Talagala (US20130275656).
As to claim 5, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda and  Freeman fail to expressly teach the method of claim 4, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, [AltContent: textbox ()]or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists.
Talagala, however discloses, the method of claim 4, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, ([AltContent: textbox ()]¶0075 newly created replicas, updated; ¶0223 newer backup has been created; ¶0376 key-value metadata are stored(exist) the key is incremented by one) or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists. (¶0260 creation of a key-value pair; ¶0351 map logical addresses 804 for key-value pairs to physical locations of the data values on the non-volatile memory media).
Thus given the teachings of Talagala it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Talagala, Swift, Devarakonda and Freeman for triggering updates and increasing key values based on generating backups. One of ordinary skill in the art would be motivated to allow for using write operations to guarantee updates. (See Talagala para 0070)
As to claim 12, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda and  Freeman fail to expressly teach The non-transitory machine-readable medium of claim 11, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists.
Talagala, however discloses, The non-transitory machine-readable medium of claim 11, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, (¶0075 newly created replicas, updated; ¶0223 newer backup has been created; ¶0376 key-value metadata are stored(exist) the key is incremented by one) or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists. (¶0260 creation of a key-value pair; ¶0351 map logical addresses 804 for key-value pairs to physical locations of the data values on the non-volatile memory media).
Thus given the teachings of Talagala it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Talagala, Swift, Devarakonda and Freeman for triggering updates and increasing key values based on generating backups. One of ordinary skill in the art would be motivated to allow for organizing key values in log-based writing structure to perform update operations. (See Talagala para 0379)
As to claim 19, although the combination of Swift, Devarakonda and  Freeman teach the system, wherein the combination of Swift, Devarakonda and  Freeman fail to expressly teach The data processing system of claim 18, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, or creating a new key-value pair with the 
Talagala, however discloses, The data processing system of claim 18, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, (¶0075 newly created replicas, updated; ¶0223 newer backup has been created; ¶0376 key-value metadata are stored (exist) the key is incremented by one) or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists. (¶0260 creation of a key-value pair; ¶0351 map logical addresses 804 for key-value pairs to physical locations of the data values on the non-volatile memory media).
Thus given the teachings of Talagala it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Talagala, Swift, Devarakonda and Freeman for triggering updates and increasing key values based on generating backups. One of ordinary skill in the art would be motivated to allow for receiving notifications regarding changes in key value pairs. (See Talagala para 0319)
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) and in further view of Freeman (US20180316577) and in further view of Talagala (US20130275656) and in further view of Maccanti (US20170228417).
As to claim 6, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach The method of claim 5, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset- specific key-value table.
Maccanti, however discloses, The method of claim 5, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, (¶0069 tables; key attributes, values; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table, count) and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset- specific key-value table. (¶0069 key, attribute value null or empty; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a count).
Thus given the teachings of Maccanti it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Maccanti, Swift, Devarakonda, Freeman and Talagala for decreasing key values in (See Maccanti para 0030)
As to claim 13, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach The non-transitory machine-readable medium of claim 12, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, and  when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table.
Maccanti, however discloses, The non-transitory machine-readable medium of claim 12, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, (0069 tables; key attributes, values; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count) and  when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table. (¶0069 key, attribute value null or empty; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count).
Thus given the teachings of Maccanti it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Maccanti, Swift, Devarakonda, Freeman and Talagala for decreasing key values in regards to deleting backups. One of ordinary skill in the art would be motivated to allow for authenticating user request such as request to delete data. (See Maccanti para 0077)
As to claim 20, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach The data processing system of claim 19, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table.
Maccanti, however discloses, The data processing system of claim 19, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, (0069 tables; key attributes, values; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count) and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table. (¶0069 key, attribute value null or empty; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count).
Thus given the teachings of Maccanti it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Maccanti, Swift, Devarakonda, Freeman and Talagala for decreasing key values in regards to deleting backups. One of ordinary skill in the art would be motivated to allow for a user interface to implement update operations. (See Maccanti para 0035)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454                                                                                                                                                                                                        

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454